Case 8:20-cv-01066-VMC-CPT Document 23 Filed 08/07/20 Page 1 of 4 PageID 92




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MICHAEL DIBENEDETTO,

             Plaintiff,
                                                 CASE NO.: 8:20-CV-1066-T-33CPT
vs.

PROWAY CONSTRUCTION
GROUP, LLC, SOUTH SHORE
RECYCLING & CRUSHING, LLC
and ROBERT VOLLMER,

         Defendants.
____________________________/

                 MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

        Pursuant to Middle District of Florida Local Rule 2.03, the undersigned counsel hereby

moves the Court for leave to withdraw as counsel in the above-captioned matter on behalf of

Plaintiff MICHAEL DIBENEDETTO (“Plaintiff”) and states as follows:

        1.      During the course of representation several circumstances have led to

irreconcilable differences which require undersigned counsels’ withdrawal.

        2.      In her professional judgment, Attorney De Arcangelis does not believe that she

can pursue Plaintiff’s case in a manner that would be professionally ethical or satisfactory to

Plaintiff.

        3.      Plaintiff and counsel have fundamental differences of opinion to the most prudent

course of action going forward in this matter.
Case 8:20-cv-01066-VMC-CPT Document 23 Filed 08/07/20 Page 2 of 4 PageID 93




       4.      That is, Plaintiff and undersigned counsel have fundamental disagreements as to

the applicable law, available damages, and how to proceed. Continued representation would

require a course of action that undersigned counsel believes to be imprudent.

       5.      Undersigned counsel spoke with Plaintiff to inform him of counsels’ intent to

withdraw, given the irreconcilable differences that have arisen. On July 28, 2020, Plaintiff’s

counsel forwarded a Notice of Intent to Withdraw as Counsel via regular and certified U.S. Mail

to Plaintiff’s address. These communications were not returned to counsel, and in fact, Plaintiff

acknowledged receipt via email.

       6.      Defendants will not be prejudiced by undersigned counsels’ withdrawal, and in

fact, have indicated that they do not object to undersigned counsels’ withdrawal.

       7.      There are no pending motions and trial term has not been set.

                                     MEMORANDUM OF LAW

       Whether to allow counsel to withdraw is a matter purely within the sound discretion of

this Court. See, e.g., Obermaier v. Driscoll, No. 2:00-CV-214-FTM-29D, 2000 WL 33175446

(M.D. Fla. Dec. 13, 2000) (STEELE, J.) (permitting withdrawal where no delay would be

occasioned by the withdrawal). Where, as here, no delay or continuance will be occasioned by

the withdrawal, there is no reason to deny Plaintiff’s counsel’s request to withdraw.

       Further, even if the Court required the undersigned to show “compelling ethical

considerations,” which is not necessary here given that there will be no delay in the proceedings,

those considerations are nonetheless present here. See Simmons v. House of Brewz, LLC, No.

2:14-CV-00390, 2015 WL 3991021, at *2 (M.D. Fla. June 30, 2015). Specifically, where, as

here, “the client insists upon taking action that the lawyer considers … imprudent, or with which
Case 8:20-cv-01066-VMC-CPT Document 23 Filed 08/07/20 Page 3 of 4 PageID 94




the lawyer has a fundamental disagreement” a lawyer may withdraw.1 Id. at 4-1.16(b)(2).

Because, here, lawyer and client have fundamental differences as to the course of conduct going

forward in litigating this matter, counsel should be permitted to withdraw.

         WHEREFORE, the undersigned counsel hereby requests that the Court enter an order

granting the undersigned’s withdrawal from the above-captioned action and consider all of the

obligations with respect to this matter to be at end. The undersigned further requests that

Plaintiff be permitted a reasonable time, whether thirty (30) days or otherwise, to secure new

counsel or to appear pro se.

                                    CERTIFICATE OF GOOD FAITH

         Pursuant to Local Rule 3.01(g), the undersigned counsel for the Plaintiff certifies that she

conferred with counsel for the Defendants in a good faith effort to resolve the issues raised by

this Motion, and that the Defendants do not oppose the relief requested herein.

Dated this 7th day of August, 2020.                   Respectfully submitted,

                                                      /s/ Kimberly De Arcangelis
                                                      Kimberly De Arcangelis, Esq.
                                                      Bar No.: 025871
                                                      Ryan D. Naso, Esq.
                                                      Bar No.:1010800
                                                      Morgan & Morgan, P.A.
                                                      20 N. Orange Ave., 15th Floor
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 420-1414
                                                      Facsimile: (407) 245-3383
                                                      Email: kimd@forthepeople.com
                                                             rnaso@forthepeople.com
                                                      Attorneys for Plaintiff


1
  In order to maintain the confidentiality of attorney-client communications, undersigned counsel properly has
refrained from including specific detail regarding conversations with Plaintiff and the specifics of the irreconcilable
differences that have arisen. See, e.g., Obermaier, 2000 WL 33175446 at *1 (this Court granted a motion to
withdraw where “Counsel gives no reason to support the motion and state they do not have defendants' permission
to disclose their reason for seeking to withdraw from the case.”) However, should the Court require additional
detail, Plaintiff’s counsel respectfully requests the opportunity to provide same in an in camera submission in order
to avoid any breach of the privilege protecting attorney-client communications.
Case 8:20-cv-01066-VMC-CPT Document 23 Filed 08/07/20 Page 4 of 4 PageID 95




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 7, 2020, a true and correct copy of the foregoing

has been served via the CM/ECF system to all counsel of record, and has been served by regular

and certified U.S. Mail upon Plaintiff, Michael DiBenedetto, 315 SE 11th. Ave, Apt. B. , Ft.

Lauderdale , Fl. 33301.


                                           /s/ Kimberly De Arcangelis
                                           Kimberly De Arcangelis, Esq.
